Memorandum Opinion
Plaintiffs, all nonresidents, who have been charged with criminal trespass under RSA 635:2 and who have had bail set by the district court applied to the Superior Court for Rockingham County for release on their own recognizances under RSA 597:6-a, and RSA 597:6-b (Supp. 1975). The petition was denied on May 4, 1977, and the exceptions were transferred by Perkins, J., and were argued in this court on May 5, 1977. RSA 597:6-a states the conditions for release on personal recognizance. In a misdemeanor case, a person shall be entitled to release only upon satisfying the court of the following conditions:
I. That he is of such condition, both physical and mental, that his release will jeopardize neither himself nor the public;
II. That his employment, family ties, and residence within the state or other sufficient connection with the state make his failure to appear unlikely;
III. That he has not, prior to his application, failed to appear in any court when required to do so;
IV. That no other special circumstance exists creating a likelihood that he would fail to appear. RSA 597:6-a.
On the record before us, we cannot say as a matter of law that the trial court was compelled to find that all of the above conditions exist. The granting of the petition was not therefore required and the exceptions are overruled.